Order entered September 8, 2015




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-14-00973-CR

                             ISIDRO REYNA, Appellant

                                           V.

                          THE STATE OF TEXAS, Appellee

                   On Appeal from the 204th Judicial District Court
                                Dallas County, Texas
                        Trial Court Cause No. F-1162933-Q

                                       ORDER
                       Before Justices Bridges, Fillmore, and Brown


      Appellant’s August 24, 2015 Motion for Rehearing is DENIED.


                                                  /s/   ADA BROWN
                                                        JUSTICE